Richardson, Ch. J.,
delivered the opinion of the court:
The facts show that on the whole case the claimant has been overpaid by the District on contracts for work done to the extent of $3,848.87, and according to the decisions heretofore made in other cases the defendant is entitled to judgment against the claimant for that sum. (Neitzey's Case, 17 C. Cls. R., 127; Adams's Case, 17 C. Cls. R., 364; Brown's Case, 17 C. Cls. R., 420; Roche's Case, 18 C. Cls. R., 217; Loony's Case, 19 C. Cls. R., 230, affirmed on appeal, 112 U. S. R., 258.)
In paragraph xii of the petition of Samuel J. Ritchie v. The District of Columbia (Case No. 150) said Ritchie claims by assignment whatever money might be'found due the present claimant upon the contracts referred to. That paragraph was consolidated with this case by order of court February 2, 1885. But as we find nothing due from the District, it is unnecessary to determine the validity of the assignments set up by said Ritchie in his case. The judgment of the court is that the defendant recover of the claimant the sum of $3,848.87.